               Case 1:18-cv-08529-JMF Document 110 Filed 11/16/20 Page 1 of 2




                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                         JOSHUA KAUFMAN
Corporation Counsel                              100 Church Street                                 Phone: (212) 356-3521
                                               NEW YORK, NY 10007                                    Fax: (212) 356-1148
                                                                                           Email: jokaufma@law.nyc.gov
                                                                                           Assistant Corporation Counsel



                                                                       November 13, 2020

    VIA ECF
    Honorable Judge Jesse M. Furman
    United States District Judge
    United States District Court
    Southern District of New York
    40 Foley Square
    New York, New York 10007


                        Re:      Keith Drew v. City of New York, et al.
                                 18-CV-8529 (JMF) (SN)

    Your Honor:

            I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
    Counsel of the City of New York, and the attorney assigned to the defense of the City of New
    York, Captain Williams, Correction Officer Jackson, Grievance Representative Halstead,
    Warden Dunbar, Officer Foster, Officer Jani, and Captain Mitchell (collectively “defendants”) in
    the above-referenced matter. In that capacity, defendants respectfully write to provide the Court
    with a status update, in accordance with Your Honor’s order dated October 14, 2020 [See Docket
    Entry Number 105], and to request an extension of thirty (30) days from November 13, 2020 to
    December 11, 2020, so that the undersigned can mail plaintiff a new copy of the settlement
    paperwork, for plaintiff to sign, notarize, and return to the undersigned.

            Briefly, by way of background, in an order dated October 14, 2020, the Court stayed any
    and all deadlines in this matter, as the Court was informed that this matter was on the verge of
    settlement. See Docket Entry Number 105. On November 12, 2020, the undersigned and plaintiff
    reached a settlement in principle over the telephone, yet plaintiff had informed the undersigned
    that he had lost the previously mailed settlement paperwork. Accordingly, the undersigned is in
    the process of mailing plaintiff a new settlement packet for plaintiff to sign and notarize.
        Case 1:18-cv-08529-JMF Document 110 Filed 11/16/20 Page 2 of 2




        Accordingly, defendants respectfully request an extension of thirty (30) days from
November 13, 2020 to December 11, 2020, so that the undersigned can mail plaintiff a new copy
of the settlement paperwork, for plaintiff to sign, notarize, and return to the undersigned.



       Thank you for your consideration herein.



                                                   Respectfully submitted,

                                                   _Joshua Kaufman
                                                   Joshua Kaufman
                                                   Assistant Corporation Counsel
                                                   Special Federal Litigation

       BY FIRST CLASS MAIL
                                                  Application GRANTED. Defendants shall
cc:    Keith Drew, #19A3129
                                                  promptly serve a copy of this order on
       Plaintiff Pro Se
       Mid-State Correctional Facility            Plaintiff. The Clerk of Court is directed to
       9005 Old River Road                        terminate ECF No. 109. SO ORDERED.
       P.O. Box 2500
       Marcy, NY 13403

       BY ECF                                                            November 16, 2020
       E. Dubois Raynor, Esq.
       Counsel for Officer Gaskin
       Civil Rights Consortium, Inc.
       547 North Avenue
       New Rochelle, NY 10801




                                              2
